DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Rodrigues on February 3rd, 2021.

The application has been amended as follows: 

IN THE CLAIMS
In claim 1, at the end of the claim, delete the phrase “and wherein at least two of the adjacent first protrusions are parallel to each other” and replace with “and wherein at least two of the first protrusions are parallel and adjacent each other”.





Reasons for Allowance
Claims 1, 7-9, 12-21, 23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Dubrow (US 2006/0159916 A1), Jin et al (US 2008/0098805 A1), Hoffman et al (State of Transition Metal Catalysts During Carbon Nanotube Growth), and Jin et al (US 2014/0011013 A1), hereinafter Jin ‘013.
None of the prior art of record teach the amended phrase “and wherein at least two of the first protrusions are parallel and adjacent each other”. In addition, modifying Dubrow to meet this new limitation would render it unsatisfactory for its intended purpose. The curved nano composite structure of Dubrow is designed to be rollable, which its protrusions adjacent and parallel only when not in a curved state. Once the substrate of Dubrow becomes curved, the protrusions are no longer adjacent and parallel. It is not seen how a structure meeting the present claims, while also meeting the requirements of Dubrow, is physically possible. None of Jin, Hoffman, and Jin ‘013 remedy this deficiency found in Dubrow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783




/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783